Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 27, 2019

                                            No. 04-19-00109-CV

                          IN RE David RODRIGUEZ and Phillip Rodriguez

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       On March 13, 2019, this court issued an opinion denying relators’ petition for writ of
mandamus. On March 22, 2019, relators filed a motion to reconsider. After considering the
motion, relators’ motion to reconsider is hereby DENIED.


           It is so ORDERED on March 27, 2019.

                                                                              PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-23741, styled David Rodriguez, Individually and As Next Friend
of Phillip Rodriguez, a Minor v. H.E. Butt Grocery Company, et al., pending in the 225th Judicial District Court,
Bexar County, Texas, the Honorable Peter Sakai presiding.